UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
WALTERJ. VASQUEZ,
                                   Plaintiff,
                                                                  ORDER
                 -against-                                        18-CV-350 (JFB) (AKT~ I L E D
                                                                                        \N CLERK'S OFFICI£
WESTBURY MANOR                                                                    U.S. OISTR:cr COIJ!={; \·OJ',,
ENTERPRISES, INC. et al.,
                                                                                  *       NOV 29 2018
                                   Defendants.
                                                                                   LONG ISLAND OF,1 - -~
--------------------------------------------------------------X
JOSEPH F. BIANCO, District Judge:

        The parties have submitted to the Court for approval a Settlement Agreement, which has

been executed by all parties, resolving the instant litigation. (ECF No. 21.)

        It is well settled that judicially supervised settlements are an exception to the rule that

employees cannot waive claims under the Fair Labor Standards Act ("FLSA"), 29 U.S.C. § 201,

et seq., for unpaid wages and overtime. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199, 206-07 (2d Cir. 2015). Having carefully reviewed the Settlement Agreement, and for the

reasons set forth on the record during today's conference, the Court finds that it is fair and

reasonable under all of the circumstances. Accordingly, IT IS HEREBY ORDERED that approval

of the Settlement Agreement, including attorney's fees and costs, is granted.



                                                                  SO ORDERED.
                                                                                                               l
                                                                    ('y'}             I
                                                                  s/Joseph F. Bionlo
                                                                  J se h . Bianco   C ________-_~
                                                                    n· ed States District Judge
Dated: November 29, 2018
       Central Islip, New York
